NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            28-MAY-2020
                                            10:11 AM

                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


   HONOLULU STUDENT HOUSING ONE, LLC., Plaintiff-Appellee, v.
             MERCEDEZ GONZALEZ, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                         HONOLULU DIVISION
                     (CIVIL NO. 1DRC-19-1398)


                       ORDER DISMISSING APPEAL
     (By:    Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
            Upon review of the record, it appears that:
            (1) On December 27, 2019, self-represented Defendant-
Appellant Mercedez Gonzalez (Gonzalez) filed the notice of
appeal;
            (2) On February 6, 2020, the district court clerk filed
the record on appeal, and the appellate clerk notified the
parties that, among other things, the opening brief was due on or
before March 17, 2020;
            (3) Gonzalez failed to file the opening brief or
request an extension of time;
            (4) On April 24, 2020, the appellate clerk notified
Gonzalez that the time for filing the opening brief had expired,
the matter would be called to the court's attention on May 4,
2020, for appropriate action, which could include dismissal of
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

the appeal, under Hawai#i Rules of Appellate Procedure Rule 30,
and Gonzalez could request relief from default by motion; and
          (5) Gonzalez took no further action in this appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          DATED:   Honolulu, Hawai#i, May 28, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2